United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.Y., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Scotch Plains, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0693
Issued: December 7, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 13, 2018 appellant filed a timely appeal from a January 9, 2018 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days
elapsed from the last merit decision, dated December 21, 2016, to the filing of this appeal, pursuant
to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board lacks jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration,
finding that it was untimely filed and failed to demonstrate clear evidence of error.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On June 15, 2016 appellant, a 27-year-old mail carrier, filed a traumatic injury claim (Form
CA-1) alleging that she sustained a right foot injury at approximately 3:00 p.m. that day when she
was descending steps while in the performance of duty.
In a June 29, 2016 letter, OWCP advised appellant of the deficiencies of her claim and
afforded her 30 days to submit additional evidence and to respond to its inquiries.
In response, appellant submitted a series of physical therapy reports dated May 24 through
July 22, 2016.
Appellant further submitted reports dated July 11 and 18, 2016 from Dr. Richard Schaller,
a Board-certified emergency medicine specialist, who diagnosed acute right ankle pain and acute
pain of right knee.
By decision dated August 10, 2016, OWCP accepted that the June 15, 2016 employment
incident occurred as alleged, but denied the claim because the medical evidence of record was
insufficient to establish causal relationship between appellant’s diagnosed right ankle and right
knee contusions and the accepted June 15, 2016 employment incident.
On October 12, 2016 appellant requested reconsideration and submitted additional medical
evidence in support of her claim, including a September 14, 2016 report from Dr. Liza Rodriguez,
a Board-certified anesthesiologist, who diagnosed right ankle tendinitis and concluded that
appellant was injured after a near fall off stairs while delivering mail.
By decision dated December 21, 2016, OWCP denied modification of its prior decision
because the medical evidence of record was insufficient to establish that appellant’s right ankle
tendinitis was causally related to the accepted June 15, 2016 employment incident.
Appellant requested reconsideration on December 26, 2017 as recorded in the Integrated
Federal Employees’ Compensation System (iFECS).
By decision dated January 9, 2018, OWCP denied appellant’s request for reconsideration,
finding that it was untimely filed and failed to demonstrate clear evidence of error.
LEGAL PRECEDENT
Section 8128(a) of FECA does not entitle a claimant to review of an OWCP decision as a
matter of right.2 OWCP, through its regulations, has imposed limitations on the exercise of its
discretionary authority under section 8128(a).3 One such limitation provides that an application
for reconsideration must be received within one year of the date of OWCP’s decision for which

2

See Jesus D. Sanchez, 41 ECAB 964 (1990); Leon D. Faidley, Jr., 41 ECAB 104 (1989).

3

See Annette Louise, 54 ECAB 783, 789-90 (2003).

2

review is sought.4 The Board has found that the imposition of this one-year time limitation does
not constitute an abuse of the discretionary authority granted OWCP under 5 U.S.C. § 8128(a).5
Section 10.607(b) provides that OWCP will consider an untimely application for
reconsideration only if it demonstrates clear evidence of error by OWCP in its most recent merit
decision. The reconsideration request must establish that OWCP’s decision was, on its face,
erroneous.6
To demonstrate clear evidence of error a claimant must submit evidence relevant to the
issue which was decided by OWCP.7 The evidence must be positive, precise, and explicit and
must be manifest on its face that OWCP committed an error.8 Evidence that does not raise a
substantial question concerning the correctness of OWCP’s decision is insufficient to demonstrate
clear evidence of error.9 It is not enough merely to show that the evidence could be construed so
as to produce a contrary conclusion.10 This entails a limited review by OWCP of how the evidence
submitted with the reconsideration request bears on the evidence previously of record and whether
the new evidence demonstrates clear error on the part of OWCP.11
To demonstrate clear evidence of error, the evidence submitted must not only be of
sufficient probative value to create a conflict in medical opinion or establish a clear procedural
error, but must be of sufficient probative value to prima facie shift the weight of the evidence in
favor of the claimant and raise a substantial question as to the correctness of OWCP’s decision.12
The Board makes an independent determination of whether a claimant has submitted clear
evidence of error on the part of OWCP such that OWCP abused its discretion in denying merit
review in the face of such evidence.13
ANALYSIS
The Board finds that OWCP properly determined that appellant’s request for
reconsideration was untimely filed. OWCP’s regulations and procedures establish a one-year time
limitation for requesting reconsideration, which begins on the date of the original OWCP
4

20 C.F.R. § 10.607(a).

5

See Jesus D. Sanchez, supra note 2; F.R., Docket No. 09-575 (issued January 4, 2010).

6

20 C.F.R. § 10.607(b).

7

See Nancy Marcano, 50 ECAB 110, 114 (1998); Dean D. Beets, 43 ECAB 1153, 157-58 (1992).

8

See Fidel E. Perez, 48 ECAB 663, 665 (1997); M.L., Docket No. 09-956 (issued April 15, 2010).

9

See Richard L. Rhodes, 50 ECAB 259, 264 (1999).

10

See Leona N. Travis, 43 ECAB 227, 241 (1991).

11

See Jimmy L. Day, 48 ECAB 652 (1997); Nelson T. Thompson, 43 ECAB 919, 922 (1992).

12

See Veletta C. Coleman, 48 ECAB 367, 370 (1997).

13

See Pete F. Dorso, 52 ECAB 424 (2001); Thankamma Matthews, 44 ECAB 765, 770 (1993).

3

decision.14 The Board has held that for OWCP decisions issued on or after August 29, 2011, the
date of the application for reconsideration is the “received date” as recorded in iFECS.15 The most
recent merit decision was OWCP’s December 21, 2016 decision denying appellant’s traumatic
injury claim. Appellant had one year from the date of that decision to make a timely request for
reconsideration. Because appellant’s request was not received by OWCP until December 26,
2017, it was filed outside the one-year time period and is therefore untimely. Consequently,
appellant must demonstrate clear evidence of error by OWCP in the denial of her claim.16
In its December 21, 2016 decision, OWCP denied appellant’s traumatic injury claim,
finding that the medical evidence of record was insufficient to establish causal relationship
between her diagnosed right ankle tendinitis and the accepted June 15, 2016 employment incident.
To demonstrate clear evidence of error, it is not sufficient merely to show that the evidence could
be construed so as to produce a contrary conclusion. The term clear evidence of error is intended
to represent a difficult standard.17 Herein, the Board finds that appellant did not submit additional
evidence along with her untimely request for reconsideration. Without the submission of
additional evidence, appellant has not met her burden of proof to demonstrate clear evidence of
error.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration,
finding that it was untimely filed and failed to demonstrate clear evidence of error.

14

20 C.F.R. § 10.607(a); see Alberta Dukes, 56 ECAB 247 (2005).

15

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4 (February 2016); see
supra note 12.
16

20 C.F.R. § 10.607(b); see Debra McDavid, 57 ECAB 149 (2005).

17
Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.5.a (February 2016); see
Dean D. Beets, supra note 7.

4

ORDER
IT IS HEREBY ORDERED THAT the January 9, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 7, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

